DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 90 is objected to because of the following informalities:  This claim is written in an awkward language.  The connotation in claim 77, indicates that the “electrically resistive location” is a location.  Then in claim 90, how a location (a space), becomes a resistor (an object).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 77- 81, 84, 86, 89, 92-94, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., U.S. Publication Number 20170052616.
	Regarding claims 77-78, 89, and 93, Lin et al., discloses an Electronic Device Having Force Sensor Air Flow Promotion Structures with features of the claimed invention including a first layer comprising a conductive core and a ground electrode (such as layer 70), and a second 
	Regarding claim 79, there are a plurality of layers having different material properties (see for example, figure 8).  
	Regarding claim 80, each layer can be considered to be wrapped around next layer.  
	Regarding claims 81, 94, each layer has a two faces.  
	Regarding claim 84, the plurality of measurement electrodes is embedded in said polymeric or polymeric-textile substrate.  
	Regarding claim 86, the electrodes are flexible (see figure 8).  
	Regarding claim 92, the assembly can be used for any related engineering application. 

Claims 82-83, 85, 87-88, 91, 95-96 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, April 21, 2021